     Case: 1:19-cv-00385-TSB Doc #: 11 Filed: 05/10/21 Page: 1 of 1 PAGEID #: 33




                                UNITED STATES DISTRICT COURT
                                 SOUTHERN DISTRICT OF OHIO
                               WESTERN DIVISION AT CINCINNATI

McKENNA G. WARNER,

                Plaintiff,                                CASE NO. 1:19-cv-00385

v.                                                        JUDGE District Judge: Timothy S. Black
                                                          Magistrate Judge: Karen L. Litkovitz
THE UNITED STATES OF AMERICA,

                Defendant.

                                          DISMISSAL ORDER

        This day came the Plaintiff, McKenna G. Warner, by and through counsel, R. Matthew Vital and

Vital & Vital, L.C., and represented to the Court that the above-styled action having been fully

compromised, agreed and settled as to all parties, moves this Court for an Order dismissing said action,

with prejudice, as to all parties. The Court having reviewed the record and being otherwise sufficiently

advised, it is therefore ORDERED, ADJUDGED and DECREED that this matter be dismissed from the

docket of this Court, with prejudice, as to all claims and all parties, with each party bearing their own

costs and attorney fees.

        The Clerk is directed to send certified copies of this Order to all counsel of record.

        ENTERED: This ____
                      10 day of May, 2021.

                                                          ________________________________
                                                             s/Timothy S. Black
                                                          United States District Judge


Prepared by:

s/ R. Matthew Vital
R. Matthew Vital, Esquire (Ohio Bar No. 0078984)
VITAL & VITAL, L.C.
536 Fifth Avenue
Huntington, WV 25701
(304) 525-0320
E-mail: rmvital@vitallc.com
Counsel for the Plaintiff
